CALHOUN, Judge.
Under a joint indictment charging appellants with possession of intoxicating liquor for the purpose of sale, possession of a still, possession of mash and the manufacture of intoxicating liquor, the appellants were jointly tried, convicted and punishment assessed at five years in the penitentiary against each.
Peace officers apprehended the appellants at a house situated about three and a half miles in the country. When they drove up to the house, one of the officers communicated to the appellant Williams that he was there to look him over, to which Williams replied, “all right”, and said, “it was in the house”. The appellant Thomas was found in the house.
*346A search of the house revealed about 100 gallons of whisky. A search of the barn revealed a complete still, together with mash, equipment and material for the manufacture of intoxicating liquor. The appellants did not testify.
Bill of exception No. 1 complains of the receipt of the evidence showing the result of the search of the premises because of certain reasons, among which was that the officers had no search warrant authorizing the search of the premises. Nowhere in the bill do we find such fact evidenced, other than by the objections which appellant made thereto. The objection to the admission of the evidence not being verified by the record renders the bill insufficient and the statement of the grounds of objection are not facts. The bill of exception must verify the facts on which the objection was made. Ragland v. State, 116 Texas Crim. Rep., 455, 34 S. W. (2d) 274; McKinley v. State, 117 Texas Crim. Rep., 243, 35 S. W. (2d) 148; Manies v. State, 116 Texas Crim. Rep., 542, 32 S. W. (2d) 470; Harlan v. State, 116 Texas Crim. Rep., 208, 32 S. W. (2d) 182.
The bill of exception is qualified by the trial court showing that the testimony was admitted because of the evidence showing consent on the part of Williams to the search. The consent to search waives the necessity of a search warrant. Ferguson v. State, 116 Texas Crim. Rep., 646, 31 S. W. (2d) 646; Williams v. State, 112 Texas Crim. Rep., 307, 17 S. W. (2d) 56.
The court submitted to the jury the first three counts of the bill of indictment charging possession for the purpose of sale, possession of a still, and possession of mash. The count charging manufacture of intoxicating liquor was not submitted to the jury. The verdict expressly found appellants guilty on the first count. Appellants complain of the refusal of the trial court to require the state to elect upon which count in the bill of indictment it sought a conviction. The evidence being sufficient to sustain a conviction upon either of the counts submitted to the jury and there being only one transaction shown, the state was not required to elect between the counts. Branch’s P. C., sec. 444; Murray v. State, 116 Texas Crim. Rep., 178, 31 S. W. (2d) 1075; Williams v. State, 112 Texas Crim. Rep., 307, 17 S. W. (2d) 56. No error appears.
The verdict of the jury assesses the punishment of appellant Cliff Thomas at five years in the penitentiary, while the sentence assessed his punishment at an indeterminate term of not less than two years nor more than five years. The sentence will therefore be reformed to assess his punishment at an indeterminate term of not less than one year nor more than five years, and as so reformed the judgment will be affirmed as against both appellants.

Judgment reformed as to Cliff Thomas.


Affirmed as to both defendants.

The foregoing opinion of the Commission of Appeals has been exam*347ined by the Judges of the Court of Criminal Appeals and approved by the Court.